
	

113 HR 1089 IH: Stepping Up to STEM Act of 2013
U.S. House of Representatives
2013-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1089
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2013
			Mr. Honda (for
			 himself, Ms. Bass,
			 Mrs. Beatty,
			 Mr. Bera of California,
			 Ms. Bordallo,
			 Ms. Brownley of California,
			 Mr. Butterfield,
			 Ms. Chu, Mr. Cicilline, Mr.
			 Cleaver, Mr. Conyers,
			 Mr. Danny K. Davis of Illinois,
			 Mr. Ellison,
			 Mr. Al Green of Texas,
			 Mr. Grijalva,
			 Mr. Langevin,
			 Ms. Lee of California,
			 Mr. Lowenthal,
			 Mr. McDermott,
			 Mrs. Negrete McLeod,
			 Mr. Meeks,
			 Ms. Moore,
			 Mr. Nadler,
			 Mrs. Napolitano,
			 Ms. Norton,
			 Mr. Payne,
			 Mr. Polis,
			 Mr. Price of North Carolina,
			 Ms. Roybal-Allard,
			 Mr. Ruiz, Mr. Rush, Mr. Ryan
			 of Ohio, Mr. Sablan,
			 Ms. Schakowsky,
			 Mr. Sires,
			 Ms. Speier,
			 Mr. Swalwell of California,
			 Mr. Takano, and
			 Mr. Veasey) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To stimulate collaboration with respect to, and provide
		  for coordination and coherence of, the Nation’s science, technology,
		  engineering, and mathematics education initiatives, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stepping Up to STEM Act of
			 2013.
		2.FindingsCongress finds the following:
			(1)Technology and the
			 Internet have transformed nearly every aspect of both the global economy and
			 our daily lives. In a technology-rich world, no amount of memorizing
			 information will make a student competitive in the global labor market. America
			 needs an education system that supports students from all walks of life in
			 becoming inquisitive, resourceful thinkers who use technology to pursue
			 knowledge, collaborate across geographic and cultural boundaries, acquire new
			 skills, and solve complex problems.
			(2)Equality and
			 equity of access is more than access to the same hardware, software, and
			 broadband connections. It includes access to the best digital learning
			 resources and access to teachers who know how to orchestrate the use of these
			 resources in ways that inspire students and produce better learning
			 outcomes.
			(3)Technology by
			 itself will not improve student outcomes. What is needed are carefully designed
			 innovations that include not just technology but also good learning content,
			 effective instructional strategies, supports for teachers and school systems
			 figuring out how to use the new approach, and the capacity to collect, analyze
			 and reflect on data that will show whether or not the innovation is having the
			 intended effects.
			(4)Effective learning
			 technology implementations addressing the challenging aspects of language arts,
			 mathematics and science that all students are expected to master. This will
			 require partnerships among education agencies, education researchers, and
			 technology developers with the common goal of harnessing technology to provide
			 opportunities for deeper learning to students who would not otherwise
			 experience them.
			3.Office of Science,
			 Technology, Engineering, and Mathematics Education within the Department of
			 Education
			(a)Assistant
			 SecretarySection 202 of the Department of Education Organization
			 Act (20 U.S.C. 3412) is amended in subsection (b)(1)—
				(1)in subparagraph
			 (E) by striking and at the end;
				(2)by redesignating
			 subparagraph (F) as (G); and
				(3)by inserting after
			 subparagraph (E) the following:
					
						(F)an Assistant Secretary for Science,
				Technology, Engineering, and Mathematics Education (in this Act referred to as
				the Assistant Secretary for STEM Education);
				and
						.
				(b)OfficeTitle
			 II of the Department of Education Organization Act (20 U.S.C. 3411 et seq.) is
			 amended by adding at the end the following:
				
					221.Office of
				Science, Technology, Engineering, and Mathematics Education
						(a)In
				generalThere shall be in the Department of Education an Office
				of Science, Technology, Engineering, and Mathematics Education (in this section
				referred to as the Office of STEM Education), to be administered
				by the Assistant Secretary for STEM Education appointed under section
				202(b).
						(b)ResponsibilitiesThe Assistant Secretary of STEM Education,
				acting through the Office, shall serve as the principal advisor to the
				Secretary on matters affecting science, technology, engineering, and math
				education, and shall administer such functions representing STEM education,
				including the coordination of STEM activities and programs across Federal
				agencies.
						(c)Evaluation and
				reportThe Assistant Secretary for STEM Education shall conduct
				an independent evaluation, through grant or by contract, of the STEM education
				programs administered by the Department, at least every 5 years, which shall
				include—
							(1)conducting an
				assessment of STEM education activities within the Department by using the
				evaluations and reports of these programs to determine these programs’ impact
				on—
								(A)the quantity of
				students taking advanced placement in STEM areas and seeking STEM
				degrees;
								(B)the quantity of students exposed to STEM
				content in the hours outside of the regular school day;
								(C)student academic
				achievement in mathematics and science; and
								(D)the increased
				number of highly qualified STEM teachers, STEM content coaches, and STEM master
				educators; and
								(2)the preparation
				and submission of a report on the results of the evaluation described in
				paragraph (1) to the Committee on Health, Education, Labor, and Pensions and
				the Committee on Commerce, Science, and Transportation of the Senate, the
				Committee on Education and the Workforce and the Committee on Science, Space,
				and Technology of the House of Representatives, and the Committees on
				Appropriations of the Senate and the House of Representatives.
							(d)Authorization of
				appropriationsThere are authorized to be appropriated $1,500,000
				to carry out this section for fiscal year 2014 and such sums as may be
				necessary for each fiscal year
				thereafter.
						.
			4.Advanced Research
			 Projects Agency for EducationTitle II of the Department of Education
			 Organization Act (20 U.S.C. 3411 et seq.), as amended by section 2 of this Act,
			 is further amended by adding at the end the following:
			
				222.Advanced
				Research Projects Agency for Education
					(a)EstablishmentThere
				shall be in the Department an Advanced Research Projects Agency for Education
				(referred to in this section as ARPA–ED).
					(b)PurposesARPA–ED
				is established under this section for the purposes of pursuing breakthrough
				research and development in educational technology and providing the effective
				use of the technology to improve achievement for all students, by—
						(1)integrating STEM related content areas
				including science, technology, computer science, engineering design,
				mathematics and computational thinking;
						(2)identifying and
				promoting revolutionary advances in fundamental and applied sciences and
				engineering that could be translated into new learning technologies;
						(3)developing novel
				learning technologies, and the enabling processes and contexts for effective
				use of those technologies;
						(4)developing,
				testing, and evaluating the impact and efficacy of those technologies;
						(5)developing
				educational technology innovations including data analytic tools that help
				State educational agencies and local educational agencies with reporting
				required under Federal accountability mandates;
						(6)accelerating
				transformational technological advances in areas in which the private sector,
				by itself, is not likely to accelerate such advances because of difficulties in
				implementation or adoption, or technical and market uncertainty;
						(7)coordinating
				activities with nongovernmental entities to demonstrate technologies and
				research applications to facilitate technology transfer; and
						(8)encouraging
				educational research using new technologies and the data produced by the
				technologies.
						(c)Coordination
						(1)The Agency shall
				work closely and collaboratively between agencies in order to maximize the
				Federal effort and investment to the Project.
						(2)The Agency shall
				work with the National Science Foundation’s Cyber Learning Program.
						(d)Authorities of
				SecretaryThe Secretary is authorized to—
						(1)appoint a
				Director, who shall be responsible for carrying out the purposes of ARPA–ED, as
				described in subsection (b), and such additional functions as the Secretary may
				prescribe;
						(2)establish
				processes for the development and execution of projects and the solicitation of
				entities to carry out the projects in a manner that is—
							(A)tailored to the purposes of ARPA–ED and not
				constrained by other Department-wide administrative requirements that could
				detract from achieving program results; and
							(B)designed to
				heighten transparency, and public- and private-sector involvement, to ensure
				that investments are made in the most promising areas;
							(3)award grants,
				contracts, cooperative agreements, and cash prizes, and enter into other
				transactions (in accordance with such regulations as the Secretary may
				establish regarding other transactions);
						(4)obtain
				independent, periodic, rigorous evaluations, as appropriate, of—
							(A)the effectiveness of the processes ARPA–ED
				is using to achieve its purposes; and
							(B)the effectiveness of individual projects
				assisted by ARPA–ED, using evidence standards developed in consultation with
				the Institute of Education Sciences, and the suitability of ongoing projects
				assisted by ARPA–ED for further investment or increased scale; and
							(5)disseminate, through the comprehensive
				centers established under section 203 of the Educational Technical Assistance
				Act of 2002 (20 U.S.C. 9602), the regional educational laboratories system
				established under section 174 of the Education Sciences Reform Act of 2002 (20
				U.S.C. 9564), or such other means as the Secretary determines to be
				appropriate, information on effective practices and technologies developed with
				ARPA–ED support.
						(e)Evaluation
				fundsThe Secretary may use
				funds made available for ARPA–ED to pay the cost of the evaluations under
				subsection (c)(6).
					(f)Federal Advisory
				Committee ActNotwithstanding any other provision of law, any
				advisory committee convened by the Secretary to provide advice with respect to
				this section shall be exempt from the requirements of the Federal Advisory
				Committee Act (5 U.S.C. App.) and the definition of employee in
				section 2105 of title 5, United States Code, shall not be considered to include
				any appointee to such a committee.
					(g)NonduplicationTo the maximum extent practicable, the
				Secretary shall ensure that grants, contracts, cooperative agreements, cash
				prizes, or other assistance or arrangements awarded or entered into pursuant to
				this section that are designed to carry out the purposes of ARPA–ED do not
				duplicate activities under programs carried out under Federal law other than
				this section by the Department or other Federal
				agencies.
					.
		5.State Networks
			 and Consortia on Science, Technology, Engineering, and Mathematics
			 Education
			(a)In
			 generalFrom amounts made
			 available to carry out this section, the Secretary of Education shall make
			 grants to eligible networks to expand STEM education.
			(b)Eligible network
			 definedIn this section, the
			 term eligible network means a State-based STEM network or similar
			 organization, which—
				(1)may include the participation of State
			 officials, educators, administrators, afterschool providers, out of school time
			 educators, parents, industry leaders, philanthropists, and representatives from
			 the STEM communities;
				(2)aims to increase student achievement and
			 experiences in the STEM disciplines at the elementary schools and secondary
			 schools in its State, and out of school programs and particularly for students
			 with a high concentration of historically under represented students and at
			 rural schools (within the meaning of part B of title VI of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6201 et seq.)); and
				(3)aims to increase
			 the number of quality afterschool programs offering STEM learning
			 opportunities, particularly for students from populations traditionally
			 under-represented in the STEM fields.
				(c)Eligible network
			 application
				(1)In
			 generalAn eligible network
			 seeking a grant under this section shall submit an application at such time, in
			 such manner, and containing such information as the Secretary may reasonably
			 require.
				(2)Matching
			 requirementIn order to
			 receive a grant under this section, an eligible network shall agree to provide,
			 either directly or through private contributions, non-Federal matching funds
			 equal to not less than 30 percent of the amount of the grant.
				(d)Uses of
			 fundsEach eligible network receiving a grant under this section
			 shall use the funds to carry out one or more of the following:
				(1)Testing, validating, sharing, and scaling
			 up STEM education research, promising practices, and exemplary programs among
			 members of the network and with other eligible networks receiving grants under
			 this section.
				(2)Identifying points
			 of weakness and strength among State STEM education efforts, prioritizing
			 strategies for addressing problem areas, and communicating State needs to the
			 Secretary.
				(3)Assisting in the implementation of rigorous
			 career and college ready standards in STEM education for grades prekindergarten
			 through grade 12 that reflect and take into consideration—
					(A)career and college ready standards in STEM
			 disciplines;
					(B)established international standards and
			 21st century skills that include critical thinking, problem solving,
			 communication, collaboration, creativity, and innovation;
					(C)the needs of
			 English language learners and special education students; and
					(D)the need to
			 increase STEM literacy of prekindergarten through grade 12 students.
					(4)Assisting the development of innovative
			 STEM assessments that measure interest, engagement, and content
			 proficiency.
				(5)Supporting the
			 implementation of STEM assessments that measure career and college ready
			 standards.
				(6)Promoting and developing rigorous
			 undergraduate pre-service teacher programs in institutions of higher education
			 that emphasize STEM content with emphasis on the elementary educator.
				(7)Promoting and developing curriculum tools
			 and professional development for STEM educators both in school and out of
			 school.
				(8)Developing STEM
			 career pathways that reflect the projected STEM workforce needs of the 21st
			 century that may include mentoring programs and STEM professional
			 outreach.
				(9)Developing STEM-related education and
			 workforce training programs in secondary schools and community colleges to
			 reflect the needs of the local community.
				(10)Developing systems for the implementation
			 of expanded learning opportunities on school sites to enhance STEM education
			 inside and outside of the classroom.
				(11)Promoting,
			 supporting, and designing programs that develop STEM content coaches and master
			 educators in order to strengthen core competencies of the classroom
			 practitioner.
				(e)Evaluation and
			 reportNot later than 2 years after receiving a grant under this
			 section, each eligible network receiving such a grant shall—
				(1)conduct periodic
			 independent evaluations, by grant or by contract, of the eligible network’s
			 effectiveness at accomplishing the activities described in this section, which
			 shall include an assessment of the impact of such activities on STEM teaching
			 and learning; and
				(2)prepare and submit a report on the results
			 of each evaluation described in paragraph (1) to the Secretary and make for
			 dissemination to other STEM Networks.
				(f)ProhibitionsIn
			 implementing this section, the Secretary may not—
				(1)endorse, approve,
			 or sanction any STEM curriculum designed for use in any elementary school,
			 secondary school, or institution of higher education; or
				(2)engage in
			 oversight, technical assistance, or activities that will require the adoption
			 of a specific STEM program or instructional materials by a State, local
			 educational agency, or school.
				(g)Total amount of
			 grantsThe total amount of grants made under this section in any
			 fiscal year may not exceed $20,000,000.
			(h)DefinitionsIn
			 this section:
				(1)The terms elementary school,
			 local educational agency, secondary school, and
			 State educational agency have the meanings given such terms in
			 section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801).
				(2)The term
			 high concentration of low-income students has the meaning given
			 such term in section 1707 of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 6537).
				(3)The term
			 institution of higher education has the meaning given such term in
			 section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
				(4)The term
			 Secretary means the Secretary of Education.
				(5)The term State means each of
			 the several States of the United States, the District of Columbia, the
			 Commonwealth of Puerto Rico, Guam, the Commonwealth of Northern Mariana
			 Islands, American Samoa, and the United States Virgin Islands.
				(6)The term
			 STEM means science, technology, engineering, and
			 mathematics.
				(7)The term 21st century readiness
			 initiative means any initiative that—
					(A)embeds core
			 academic subjects with critical skills; and
					(B)is focused on
			 ensuring that students are prepared for postsecondary education and careers,
			 upon graduation from secondary school.
					
